Citation Nr: 0321450	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for psoriasis

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant reportedly served on active duty from October 
1989 to September 1992.

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The RO denied claims of service 
connection for psoriasis and a right ankle condition.

In March 1999, the appellant filed a claim for an annual 
clothing allowance.  This claim has not been adjudicated.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In August 2002, the appellant provided oral testimony before 
the undersigned Veterans Law Judge via a Travel Board hearing 
held at the RO in August 2001, a transcript of which have 
been associated with the claims file.

In November 2002, the Board undertook additional development 
on the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  




The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or the VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the November 2002 development, the 
appellant submitted private medical records.  This evidence 
has not been considered by an AOJ, and the appellant has not 
waived initial AOJ consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

While the RO sent a development letter to the appellant in 
January 2001, it did not provide the appellant a development 
letter that is consistent with the notice requirements of the 
VCAA, as clarified by Quartuccio, supra.  Therefore, the VBA 
AMC should send such a letter to the appellant.

Inasmuch as the case must be remanded to the VBA AMC for 
consideration of the evidence submitted by the appellant and 
for the issuance of a development letter, the AMC will be 
asked to accomplish additional necessary development -  
verifying service, attempting to obtain additional service 
medical records, and affording the appellant VA examinations.

Also, the May 2002 statement of the local representative is a 
notice of disagreement on the denial of service connection 
for psoriatic arthritis in the March 2002 rating decision.  
Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that if the case 
is returned to the Board, the Board will 
not be able to adjudicate the claim prior 
to the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should obtain any 
temporary claims file for the appellant 
from the RO.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for psoriatic 
arthritis, psoriasis, any other skin 
symptomatology, and right ankle 
symptomatology from September 1992 to the 
present, to include all facilities where 
he underwent magnetic resonating imaging 
(MRI) scans and X-rays of the right 
ankle.  After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

5.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and ask them to verify the appellant's 
period of active duty and nature of 
discharge.  The VBA AMC should also ask 
NPRC to search the clinical (hospital 
inpatient) records from Fort Riley, 
Kansas, for the period from May to 
December 1991, in an attempt to obtain 
any inpatient records pertaining to 
treatment of the appellant.

6.  The VBA AMC should arrange for VA 
special dermatology examination of the 
veteran by a dermatologist or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining whether 
the appellant's psoriasis is related to 
active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of skin 
symptomatology from the appellant.  The 
examiner should express opinion as to the 
following:

Is it as likely as not that psoriasis is 
related to active service or if 
preexisting active service was aggravated 
thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
appellant by an orthopedic surgeon or 
other appropriate available medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any right ankle 
disorder(s) that may be present.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the in-service injury, post-
service injury(ies), and the onset of 
right ankle symptomatology from the 
appellant.  Upon completion of the above 
and examination of the appellant, the 
medical specialist should answer the 
following questions:

(a) Does the appellant have a current 
right ankle disorder(s), such as 
arthritis, and if so, what is its/their 
nature?

(b) Is it at least as likely as not that 
any current right ankle disorder(s) 
is/are related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.



9.  The VBA AMC should issue a statement 
of the case on the issue of entitlement 
to service connection for psoriatic 
arthritis.  The appellant should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

10.  Then, the VBA AMC should 
readjudicate the claims on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, 
consideration of 38 C.F.R. §§ 3.303, 
3.307, and 3.309 (2002); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), 
as applicable.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim of service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


